Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, the subject matter disclosed in claims 1-8 is not included in the certified copies filed. For example, extracting IMPI from the SIM is not included in the foreign application, IN 201721031877. Therefore, Applicant’s correct priority date is 06 September 2018, which is the filing date of PCT/IB2018/056788. 

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. See MPEP § 608.01(m).
Although Applicant has provided reference numbers in brackets, the reference numbers should be in parentheses as stated above. Appropriate correction is required.
The claims are also objected to because Applicant has included the phrase, “in an event” throughout the claims. The examiner has interpreted these limitations as, “when…” For example, claim 1, line 5 recites, “transmitting an attach request to a second network in an event the user equipment…” which the examiner has interpreted as “transmitting an attach request to a second network [when] the user equipment…” The examiner suggests modifying the claims to recite “when” instead of “in an event.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first network" in line 32. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected for the same reason, because it includes the same limitation (see last two lines).
Claims 2-6 and 8 are rejected for the same reasons because they depend on claim 1 and do not further clarify claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0295544 A1 to JIANG et al. (cited in the IDS of 5 March 2020) and US 2002/0002048 A1 to Vaisanen in view of US 2007/0043947 A1 to MIZIKOVSKY et al., and further in view of US 2006/0221986 A1 to BERG.
Regarding Claim 1, JIANG discloses A method for availing at least one data service by a user equipment [110], the method being performed by the user equipment [110], the method comprising: 
5transmitting an attach request to a second network in an event the user equipment [110] is in an international roaming (para 0037 -- initial registration attempt of SIM device, roaming), 
(para 0037 -- registration attempt using global IMSI, roaming country and network of SIM device); 
receiving one of a rejection message and an acceptance message from the second network (para 0037 -- registration attempt fails; para 0108 -- successful latching to network),
and the acceptance message is received in an event the attach request comprises the global IMSI (para 0038, 0039 -- SIM device can register using global IMSI, para 0108 -- successful latching with IMSI);
establishing a connection between the user equipment [110] and the second 20network in an event the acceptance message is received (para 0108 -- successful latching with IMSI); 
wherein the rejection message is received in an event the attach request comprises the 15home IMSI (para 0037 -- initial registration attempt using home IMSI fails, subsequent registration using global IMSI, roaming country and network of SIM device; para 0038, 0039 -- SIM device can register using global IMSI,);
extracting at least one network parameter from the home IMSI (para 0040 -- each IMSI contains lists of MCC-MNC where IMSI will work); 
wherein the at least one configuration parameter and the at least one network parameter are preconfigured in the user equipment (para 0038 -- IMSI previously provisioned in SIM card; para 0040 -- IMSI’s corresponding MCC-MNC included);
identifying at least one configuration parameter, of the home network, corresponding to the at least one network parameter (para 0053 -- when IMSI is changed, APN is changed (i.e. each IMSI has a corresponding APN).
Although Jiang does not specifically disclose and the home IMSI is absent in a subscriber list of the second network, these limitations are considered obvious over Vaisanen.
(para 0034 -- VLR database including list of authenticated subscribers; para 0037 -- if subscriber not in database, rejection sent).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Jiang to include rejecting subscribers not in a subscriber list, as these limitations are notoriously well known in the art and one of a limited number of ways to authenticate subscribers in a wireless network.
Although neither Jiang nor Vaisanen disclose extracting an IP multimedia private identity (IMPI) from the SIM [120], wherein the IMPI contains the home IMSI, these limitations are considered obvious over Mizikovsky. 
In particular, Mizikovsky discloses extracting an IP multimedia private identity (IMPI) from the SIM [120], wherein the IMPI contains the home IMSI, and the home IMSI contained in the IMPI (para 0029 -- IMSI is derived from the IMPI).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Jiang and Vaisanen to include deriving the IMSI from the IMPI as disclosed by Mizikovsky as such limitations are well known and commonly used by those of ordinary skill in the art. Furthermore, such limitations are commonly used in 3GPP standards (see Mizikovsky, para 0029).
Although Jiang, Vaisanen, and Mizikovsky do not disclose 25transmitting the at least one configuration parameter to the second network; and 30availing the at least one data service using the at least one configuration parameter in an event the second network in coordination with the first network authenticates the at least one configuration parameter, these limitations are considered obvious over Berg.
In particular, Berg discloses transmitting the at least one configuration parameter to the second network (para 0025 -- mobile subscriber (MS) sends activate PDP context that includes information parameters; Claim 5 -- information parameters can include APN to be used); and 
30availing the at least one data service using the at least one configuration parameter in an event the second network in coordination with the first network authenticates the at least one configuration parameter (para 0003 -- context message to set up services; para 0030 -- services set up for MS; Claim 5 -- information parameters can include APN to be used (PDP context is logically sent after authentication; in this case, the authentication is described above using Jiang (para 0038, 0039 -- successfully registering with second network)).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Jiang, Vaisanen, and Mizikovsky to include transmitting a configuration parameter to the second network, as such limitations allow customization of services to end users, by specifying certain services or APNs that should be used for those particular services (see Berg, para 002, 003). Such limitations allow more efficient processing of data for a more seamless experience for the end user.
Regarding Claim 2, Jiang, Vaisanen, Mizikovsky, and Berg disclose The method as claimed in claim 1. Jiang further discloses further comprising switching the home IMSI with the global IMSI, and transmitting the global IMSI in the attach request in an event the rejection message is received from the second network (para 0041; para 0108 -- tries different IMSIs until one successfully attaches).  
Regarding Claim 3, Jiang, Vaisanen, Mizikovsky, and Berg disclose The method as claimed in claim 1. Jiang further discloses wherein the at least one data service includes at least 5one of a multimedia service, a multimedia broadcast multicast service (MBMS), a multimedia broadcast unicast service, a 2G service, a 3G service and a VoIP service (para 0057, 0085 -- 3G/4G).  
Regarding Claim 4, Jiang, Vaisanen, Mizikovsky, and Berg disclose The method as claimed in claim 1. Jiang further discloses wherein the subscriber list comprises at least one IMSI (para 0157). Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify Jiang, Vaisanen, Mizikovsky, and Berg to include the subscriber list comprising at least one IMSI corresponding to the foreign location, because global roaming IMSI by definition are IMSIs that are allowed on multiple networks and therefore would have been obvious to include in a list of authenticated subscribers.
Regarding Claim 5, Jiang, Vaisanen, Mizikovsky, and Berg disclose the method as claimed in claim 1. Jiang further discloses wherein the at least one network parameter 10comprises at least one of a mobile country code (MCC) and a mobile network code (MNC) (para 0040 -- each IMSI contains lists of MCC-MNC where IMSI will work).  
Regarding Claim 6, Jiang, Vaisanen, Mizikovsky, and Berg disclose the method as claimed in claim 1. Jiang further discloses wherein the at least one configuration parameter comprises an access point name (APN) (para 0053 -- when IMSI is changed, APN is changed (i.e. each IMSI has a corresponding APN).  
Regarding Claim 7, Claim 7 is rejected for the same reasons as claim 1, because it includes similar limitations. Jiang further discloses the user equipment [110] 15comprising: - a transceiver configured to perform the method, wherein the user equipment [110] is configured with a subscriber identity module 20(SIM) (Fig. 1 -- 102 subscriber’s SIM device); - a processing unit [204] and the transceiver (Fig. 1 - 102 and para 0026).
Regarding Claim 8, 15Jiang, Vaisanen, Mizikovsky, and Berg disclose the user equipment as claimed in claim 7. Jiang further discloses wherein the processing unit is further configured to switch the home IMSI to the global IMSI, and transmit the global IMSI in the attach request in an event the rejection message is received from the second network (para 0041; para 0108 -- tries different IMSIs until one successfully attaches).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached on 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA NAVAR/Primary Examiner, Art Unit 2643